UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7136



DONZELL L. JACKSON,

                                              Plaintiff - Appellant,

          versus


THE COUNTY OF DINWIDDIE, Virginia; OFFICER
MARTIN, County Administrator; SAMUEL SHANDS,
Sheriff,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-97-917)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donzell L. Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jackson appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint under 28

U.S.C.A. § 1915A (West Supp. 1998).      We have reviewed the record

and the district court’s opinion accepting the magistrate judge’s

recommendation and find that this appeal fails to state a claim

upon which relief may be granted.     Accordingly, we dismiss the ap-

peal on the reasoning of the district court.     Jackson v. County of

Dinwiddie, No. CA-97-917 (E.D. Va. July 1, 1998). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           DISMISSED




                                  2